Citation Nr: 1546075	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease. 

(The validity of a debt of $17,005.13 due to the retroactive reduction in VA benefit payments and resulting overpayment, and whether the withholding of VA benefits to repay the debt was proper, are addressed under separate cover.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The validity of a debt of $17,005.13 due to the retroactive reduction in VA benefit payments and resulting overpayment, and whether the withholding of VA benefits to repay the debt was proper, are addressed under separate cover pursuant to BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(10)(a)(7).

Service connection claims for diabetes mellitus, type II, and coronary artery disease were raised in a September 2015 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim for Parkinson's disease must be remanded for issuance of a statement of the case (SOC).  

The record shows that the Veteran submitted a June 2014 notice of disagreement (NOD) in response to a July 2013 rating decision denying service connection for Parkinson's disease.  The NOD is timely.  38 C.F.R. § 20.302.  An SOC has not yet been provided.  See 38 C.F.R. §§ 19.26(d), 19.29 (2015) (setting forth requirements for issuing an SOC).  Accordingly, this claim must be remanded for issuance of an SOC.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran must also be notified of his right to a de novo review of the July 2013 rating decision by a Decision Review Officer (DRO) in accordance with 38 C.F.R. § 3.2600 (2015) and provided 60 days from the date of mailing of the notice to request such a review.  After issuance of the SOC, if the Veteran wishes to proceed with the appeal, he must file a timely substantive appeal in order for this claim to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice of his right to elect de novo review of the July 2013 rating decision by a Decision Review Officer (DRO), or to proceed with the traditional appeal process.  

2. After the Veteran has responded to the notice informing him of his right to de novo review by a DRO, or after the time period for response has elapsed, issue a statement of the case (SOC) addressing the service connection claim for Parkinson's disease.  Send copies of the SOC to the Veteran and his representative.  Inform him that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




